
	
		I
		112th CONGRESS
		2d Session
		H. R. 6372
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2012
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Department of Veterans Affairs to consider
		  veterans before non-veterans with respect to employment in the competitive
		  service at the Department, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Employment Act of 2012.
		2.Mandatory
			 consideration of veterans before non-veterans by the Department of Veterans
			 AffairsNotwithstanding any
			 other provision of law, the Department of Veterans Affairs shall consider all
			 qualified veterans for employment before any non-veteran. Among qualified
			 veterans, the Department of Veterans Affairs shall consider service-connected
			 disabilities rating of 30 percent before non service-connected disabled
			 veterans. If no veterans are qualified, the Department may hire non-veterans
			 upon transmitting certification to that effect to the Office of Personnel
			 Management.
		3.Report on veteran
			 employment in the competitive serviceNot later than April 1 of each of years 2013
			 through 2020, the Director of the Office of Personnel Management shall submit
			 an annual report to Congress with respect to veterans hiring in the competitive
			 service. Such report shall include the following:
			(1)The number of
			 veterans (as that term is defined under section 2108(1) of title 5, United
			 States Code) who also qualify as preference eligibles under section 2108(3) of
			 such title.
			(2)The number of such veterans that were
			 appointed to the competitive service during the previous year.
			(3)The success rate of employment resources,
			 including the USA Jobs and Feds Hire Vets Internet Web sites, at placing such
			 veterans in positions of employment in the competitive service, as measured by
			 the percentage of such veterans at each level of preference who—
				(A)apply for a
			 position within the competitive service using such resources; and
				(B)receive an offer
			 of employment as a result of such application.
				(4)A
			 comparison of previous year reports and hiring trends with respect to such
			 veterans.
			4.DefinitionFor purposes of this Act, the term
			 competitive service has the meaning given that term in section
			 2102 of title 5, United States Code.
		
